
	
		II
		112th CONGRESS
		2d Session
		S. 3528
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2012
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To repeal the authorization to provide office space, a
		  furnishings allowance, congressional franking privileges, and staff assistance
		  to former Speakers of the House of Representatives.
	
	
		1.Repeal of authorizations for
			 former Speakers
			(a)In
			 generalThe following
			 provisions of law are repealed:
				(1)The first section
			 and sections 2, 4, and 8 of House Resolution 1238, Ninety-first Congress,
			 agreed to December 22, 1970, as enacted into permanent law by chapter VIII of
			 the Supplemental Appropriations Act, 1971 (2 U.S.C. 31b–1(a), 31b–2, 31b–4, and
			 31b–7).
				(2)Section 5 of
			 House Resolution 1238, Ninety-first Congress, agreed to December 22, 1970, as
			 enacted into permanent law by chapter VIII of the Supplemental Appropriations
			 Act, 1971 (2 U.S.C. 31b–5).
				(3)Subsection (b) of
			 the first section of the Act entitled An Act relating to former Speakers
			 of the House of Representatives, approved December 22, 1974 (2 U.S.C.
			 31b–1(b)).
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsection (a) shall take effect on the date of enactment of this
			 Act.
				(2)Staff
			 assistanceThe amendment made by subsection (a)(2) shall take
			 effect on the day after the date on which the 113th Congress convenes.
				
